Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 1 of 11 Page ID #:414



     Gregory B. Beam (SBN 102443)
     Mark D. Alpert (SBN: 138152)
   2 GREGORY BEAM & ASSOCIATES, INC.
     23113 Plaza Pointe Drive, Suite 100
   3 Laguna Hills, CA 92653
     (949) 598-5800
   4 malpert@beamlaw.net

   5 Attorneys for Plaintiffs
       Michael Windeler, Karen Windeler, Joy Salemi,
   6 Jeff Schneider, Edna Schneider, Barbara Knight,
       Kent Knight, Bruce DePaola, Terri DePaola
   7

   8                 UNITED STATES DISTICT COURT OF CALIFORNIA
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10

  11 MICHAEL WINDELER, KAREN                   )          Case No. 2:19-cv-06325-DSF(JEMx)
     WINDELER, JOY SALERNI, JEFF               )
  12 SCHNEIDER, EDNA SCHNEIDER,                )
     BARBARA KNIGHT KENT                       )          PLAINTIFFS' OPPOSITION TO
  13 KNIGHT, BRUCE DEPAOLA,                    )          MOTION TO DISMISS OF
     TERRI DEPAOLA,                            )          DEFENDANT CAMBRIA
  14                                           )          COMMUNITY SERVICES
              Plaintiffs and Petitioners,      )          DISTRICT
  15                                           )
       vs.                                     )          Date:     October 7, 2019
  16                                           )          Time:     1:30 p.m.
     CAMBRIA COMMUNITY                         )          Location: Courtroom 7D
  17 SERVICES DISTRICT;                        )                    First Street Courthouse
     COUNTY OF SAN LUIS OBISPO,                )                    350 West 1''Street
  18     Defendants and Respondents.           )                    Los Angeles, CA
                                               )
  19                                           )
                                               )          Assigned to Honorable
  20                                           )          Dale S. Fischer
                                               )
  21                                           )          Complaint Filed: July 24, 2019
                                               )
  22                                           )          fFILED CONCURRENTLY WITH
                                               )          REQUEST FOR JUDICIAL
  23                                           )          NOTICE]
                                               )
  24   _________________________ )
  25          Plaintiffs submit the following memorandum of points and authorities in
  26 opposition to Defendant Cambria Community Services District's Motion to Dismiss
  27 Plaintiffs' Amended Complaint.
  28 ///
                                                   -I -
             OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 2 of 11 Page ID #:415



   I                                          TABLE OF CONTENTS
   2
   3 1.   Introduction ........................................................................................................... 2
   4 2.   District Makes the Unsupported and Factually Inaccurate Claim That the
   5      Windelers Knew the District could not Provide Water When the Windelers
   6      Purchased Their Lot.............................................................................................. 2
   7 3.   District Suggests but Does Not Argue Plaintiffs' Claims are Barred by Prior
   8      State Court Litigation and Untimely .................................................................... 3
   9 4.   Conclusion ............................................................................................................ 7
  10
  II

  12
  13
  14
  15
  16
  17
  18

  19

  20
  21
  22
  23
  24
  25
  26
  27
  28

          OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 3 of 11 Page ID #:416



                                     TABLE OF AUTHORITIES
   2   FEDERAL CASES
   3 Lockmy v. Kayfetz (9th 1990) 917 F.2d 1150, 1154-55 .................................. 2
   4 McMillan v. Goleta Water Dist., 792 F.2d 1453, 1457 (9th Cir. 1986) ..................... 3
   5   Palazzolo v. Rhode Island, 533 U.S. 606,609, 121 S. Ct. 2448,2453, (2001) ........ 5
   6 Webb's Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S. 155, 164, 101 S.Ct. 446,
   7 66 L.Ed.2d 358 ................................................................................. 6
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25
  26
  27

  28
                                                      II

           OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 4 of 11 Page ID #:417



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2         1.     Introduction
   3         The Motion to Dismiss ("MTD") of Cambria Community Services District
   4 ("District") is substantively identical to the County's MTD. District also argues that
   5   Plaintiffs cannot prevail because they have no protected property interest in water or
   6 sewer service, based on exactly the same cases.      Like the County, District ignores
   7   the Plaintiffs' claim that the payment of special assessments for the construction of
   8 water and sewer facilities gives rise to a property interest in such services.
   9 Likewise, District ignores the Plaintiffs' claim that the District and County have a

  10   property interest in the value of their lots which District and the County are alleged
  11   to have taken, ignoring controlling authority from this Circuit in Lockary v. Kayfetz
  12 (9th 1990) 917 F.2d 1150, 1154-55.
  13         Because their motions to dismiss are substantively identical and in the
  14 interests of judicial economy, Plaintiffs incorporate by reference the statement of
  15 facts and legal arguments submitted in opposition to County's MTD as part of their
  16   Opposition to the District's MTD.
  17         Plaintiffs submit a separate opposition as to the District's MTD to address
  18 factual and legal issues raised in the District's MTD which are unsupported and
  19   irrelevant, but apparently offered to influence the Court.
  20         2.     District Makes the Unsupported and Factually Inaccurate Claim
  21 That the Windelers Knew the District Could Not Provide Water When the
  22 Windelers Purchased Their Lot
  23         District's "Factual Background" includes the following statement:
  24 When Michael and Karen Windeler ("Windlers") purchased their propeiiy, the
  25 Windelers knew the District could not provide water for new hookups for the
  26 development of vacant, unimproved lots in Cambria. (District MTD, pg. 8, lines 7-
  27   9)
  28
                                                 -2 -
            OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 5 of 11 Page ID #:418



                There is no citation to evidence supporting this contention. It seems likely
   2 District intended to reference the letter of counsel for the Windelers which is
   3 attached as Exhibit C to the Request for Judicial Notice ("RJN") to County's MTD.
   4            The District and County are attempting to give the Court the impression that
   5 when the Windelers bought the property, they knew they could not get water service.
   6 The problem with this factual claim is two-fold. First, it is not relevant to the MTD,
   7 which does not attempt to argue the merits of Plaintiffs' taking claims 1• Second,
   8 more importantly, it is not true. The letter says nothing about unavailable water.
   9 (See Exh. C to County's RJN). Instead, it references the fact that the Windelers
  10 were aware of an annual limit of 125 new connections because of EPA concerns
  II over sewer connections. The letter says absolutely nothing about water being
  12   unavailable. (Jd). It also explains the Windelers were not concerned about this
  13 limitation because they did not plan to build immediately. As pointed out in
  14   Plaintiffs' opposition to County's MTD, if the District and County had allowed 125
  15 new connections a year since 1988, all the legal lots remaining in Cambria could
  16 have District water and sewer service.
  17            3.     District Suggests But Does Not Argue Plaintiffs Claims Are Barred
  18 By Prior State Court Litigation and Untimely
  19            District's MTD alludes to what it claims are a long series of state court
  20 actions which rejected similar claims. It states that the San Luis Obispo Superior
  21   Courts have repeatedly rejected claims relying on the same authority District cites
  22 and that these superior courts have also held that taking claims are not timely. (See
  23 District Opp. p. 11, Ins: 14-24) Of course, state trial court decisions have no legal
  24 effect on this case and these claims involved different parties, which is perhaps why
  25   District does not attempt to actually utilize this "authority" in support ofthe MTD.
  26            While the statute of limitations is not actually raised in the MTD, it is worth
  27 noting that the decision in McMillan v. Goleta Water Dist., 792 F.2d 1453, 1457 (9th
  28   1
           Except to argue there is no property to be taken.
                                                    -3-
              OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 6 of 11 Page ID #:419



   I   Cir. 1986), cited by District and County, explains that the statute oflimitations does
   2 not begin to run until the government entity charged with implementing regulations
   3 has reached a final decision regarding the application of the regulations to the
   4 property at issue. Plaintiffs bring "as applied" challenges based on the specific
   5 action or inaction of the Defendants regarding Plaintiffs' applications for utility
   6 service and development applications.
   7         If the Court reviews the County's Reply in Support of the Motion to Dismiss
   8 in the prior federal litigation, the Court will find the County arguing the Windelers
   9 and other Plaintiffs have not exhausted all possible uses for the property through

  10 other variance applications. (See Reply of County, Case 2: 17-cv-08536-DSF, page
  II   11, lines 21-25, Exhibit 2 to Plaintiffs' Request for Judicial Notice). County also
  12   argued "it is abundantly clear" the Windlers could receive water service at some
  13 time in the future when more water is obtained. (Idp. 8, lines 10-13)
  14         Thus, when it suits the Defendants' ripeness arguments, they claim there are
  15   any number of development applications that could yet be filed, but when the
  16 County and District realize these arguments will fail, they argue the Plaintiffs'
  17 property was taken decades ago. How can they argue a taking occurred years ago

  18 when just last year they argued the Plaintiffs still have an opportunity to develop
  19 their lots?

  20         There is an important broader point to be made about the Districts "non-
  21   arguments." For decades, the County and District have been playing games
  22 designed to prevent a "final decision" of the kind contemplated in McMillan from
  23   taking place. The District refuses to accept applications for new water and sewer "at
  24 this time" because of a temporary "water emergency." (FAC        ~   42) County refuses
  25 to process development applications based on the fact that they are not accompanied
  26 by a certificate confirming District service. (Id)
  27         County has not undertaken proceedings to rezone Plaintiffs' or others' lots to
  28 open space. County has not initiated direct condemnation proceedings against any
                                                 - 4-
            OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 7 of 11 Page ID #:420



   1   lots to convert them to public open space. These direct approaches would have
   2 given rise to the requirement of compensation. County and District have chosen
   3   their approach purposefully to prevent taking and other claims from accruing by
   4   preventing lot owners from processing applications for utility service and obtaining
   5 a final decision denying development. (F AC ~~ 40-41) When Court actions are
   6 filed, County and District point to the "moratorium" that bars new connections while

   7 the "permanent emergency" persists.
   8         Having played this game so successfully so many years, the County and
   9 District see that particular jig may be up and are beginning the shift to a new
  10 strategy: It is too late, the taking occuned decades ago. One can almost admire the
  11   unmitigated gall of this approach.
  12         For decades, including in their motions to dismiss, the County and District
  13 argued nothing is taken, that we simply have a water emergency and cannot yet
  14 provide utility service or allow development. Now the County and District are
  15 apparently poised to argue the taking happened decades ago. Under this theory,
  16 County and District effectively argue they have converted hundreds of legal lots to
  17 open space without compensation, without giving the owners of those lots so much
  18 as a single notice of rezoning, much less an opportunity to be heard. If District and
  19 County's argument were to be accepted, there would have never been a time that

  20 these lot owners could have sued.
  21         While an extensive discussion of statute of limitations is beyond the scope of
  22 these motions, it is worthwhile to note relevant observations of the United States
  23 Supreme Court, which has made clear that even lot owners who purchased their
  24 property with confiscatory regulations in place may bring a timely "as applied"
  25 challenge years later. Palazzolo v. Rhode Island, 533 U.S. 606, 609, 121 S. Ct.
  26 2448, 2453, (2001). The Supreme Court explained:
  27                This Court rejects the State Supreme Court's sweeping rule that a
  28         purchaser or a successive title holder like petitioner is deemed to have
                                                 -5-
            OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 8 of 11 Page ID #:421



   1         notice of an earlier-enacted restriction and is barred from claiming that
   2         it effects a taking. Were the Court to accept that rule, the
   3         postenactment transfer of title would absolve the State of its
   4         obligation to defend any action restricting land use, no matter how
   5         extreme or unreasonable. A State would be allowed, in effect, to put
   6         an expiration date on the Takings Clause. This ought not to be the
   7         rule. Future generations, too, have a right to challenge unreasonable
   8         limitations on the use and value of land. The State's notice justification
   9         does not take into account the effect on owners at the time of
  10         enactment, who are prejudiced as well. Should an owner attempt to
  II         challenge a new regulation, but not survive the process of ripening his
  12         or her claim (which, as this case demonstrates, will often take years),
  13         under the State's rule the right to compensation may not be asserted by
  14         an heir or successor, and so may not be asserted at all. The State's rule
  15         also would work a critical alteration to the nature of property, as
  16         the newly regulated landowner is stripped of the ability to transfer the
  17         interest which was possessed prior to the regulation. The State may
  18         not by this means secure a windfall for itself. See, e.g., Webb's
  19         Fabulous Pharmacies, Inc. v. Beckwith, 449 U.S. 155, 164, 101 S.Ct.
  20         446, 66 L.Ed.2d 358.
  21         (Id at 608-609, emphasis added)
  22         A windfall is exactly what County and District seek, to convert hundreds of
  23 private lots to public open space without compensating the owners of those lots.      It
  24   would be a heist for the ages if the Constitution allowed it. It does not.
  25 II
  26   II
  27   II
  28   II
                                                  -6-
            OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 9 of 11 Page ID #:422



            4.    Conclusion
   2        For the foregoing reasons and those set forth in Opposition to the Motion to
   3 Dismiss of the County, District's Motion to Dismiss should be denied and the
   4 District should be ordered to answer the First Amended Complaint.
   5 Dated: September 16, 2019              GREGORY BEAM & ASSOCIATES, INC.
   6
                                            By:         Is/ Mark D. Alpert
   7
                                                  Mark D. Alpert
   8                                              Attorneys for Plaintiffs and Petitioners
   9

  10

  I1
  12

  13
  14

  15
  16

  17

  18

  19

  20
  21

  22
  23

  24

  25
  26
  27

  28
                                               - 7-
          OPPOSITION TO MOTION TO DISMISS OF CAMBRIA COMMUNITY SERVICES DISTRICT
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 10 of 11 Page ID #:423



    1                                   PROOF OF SERVICE
    2       WINDELER, et al. v. CAMBRIA COMMUNITY SERVICES DISTRICT, ET AL.
    3                           Case No. 2: 17-cv-08536 -DSF- (JEMx)
    4 STATE OF CALIFORNIA, COUNTY OF ORANGE
    5
            I am employed in the County of Orange, State of California. I am over the
      age of 18 years and am not a party to the within action. My business address is
    6 23113 Plaza  Pointe Drive: Smte 100, Laguna Hills, CA 92653. On September 16,
    7 2019, I caused the foregomg document(s) described as:
      PLAINTIFFS' OPPOSITION TO MOTION TO DISMISS OF DEFENDANT
    8 CAMBRIA COMMUNITY SERVICES DISTRICT

    9
        to be served on the interested parties in this action as follows:
   10

   11   n   By placing 0 the original    n a true copy thereof enclosed in sealed envelopes
        acfdressed as stated below or [XX] by sending a copy as stated and addressed below:
   12

   13                              SEE ATTACHED SERVICE LIST

   14
             ~     BY ELECTRONIC SERVICE. I certify that I electronically filed the
   15 foregomg   with  the Clerk of the Court for the United States District Court, Central
      District of California by using the CM/ECF system. I certify that all participants in
   16 the case are registered CM/ECF users and that service will be accomplished by the
      CM/ECF system.
   17

   18       I declare under penalty of perjury under the laws of the State of California that
      the foregoing is true and con·ect.
   19       Executed on September 16, 2019, at Laguna Hills, California.
   20
                                                     .~V'/1J~
   21
                                                       Sandra Beck
   22
   23

   24
   25

   26
   27

   28

                                             PROOF OF SERVICE
Case 2:19-cv-06325-DSF-JEM Document 23 Filed 09/16/19 Page 11 of 11 Page ID #:424



    I                                 SERVICE LIST
    2    WINDELER, et al. v. CAMBRIA COMMUNITY SERVICES DISTRICT, ET AL.
    3                       Case No. 2: 19-cv-06325 -DSF(JEMx)
    4 Rita L. Neal, Esq.                           Michael M. McMahon, Esq.
      Jon Ansolabehere, Esq.                       CARMEL & NACCASHA, LLP
    5 County Counsel
      County of San Luis Obispo                    1908 Spring Street
    6 1055 Monterey St;.; Room D320                Paso Robles, CA 93446
      San Luis Obispo, LA 93408                    Phone: 805-226-4148
    7 Phone: 805-7111-5400
      Fax: 805-781-4221                            Fax: 805-226-4147
    8 Email: jansolabehere@co.slo.ca.us            Email: .lJlJ:~IlliltlQDi@;QD:!Ef~!.&~m:l
    9
      Attorneys for Defendant and Res2ondent, Attorneys for Defendant and Respondent,
   10 COUNTY OF SAN LUIS OBISPO               CAMBRIA COMMUNITY SERVICES
   II                                         DISTRICT

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22
   23

   24
   25

   26
   27

   28
                                              ii
                                      PROOF OF SERVICE
